DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic circuit as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al (US 6,606,085).
Endo et al disclose a joystick device comprising: a housing (12) defining an inner volume with a floor (20); a pivot cover (top of 22, see Fig 5A) having an opening and 
Re claim 4, at least the second portion (28b sides) of the ball (28) has a spherical shape (see Fig 5A).
Re claim 6, the third portion (28c bottom) of the ball (28) defines a recess dimensioned to receive the magnet (30).
Re claim 7, a spring carrier (38) having a first side (38b) and a second side (38a), the first side (38b) configured to engage either or both of the magnet (30) and the third portion (28c bottom) of the ball (28), the second side (38a) configured to capture the second end of the spring (34) such that the force provided by the spring (36) is transferred to the ball (28) through the spring carrier (38).
Re claim 9, the spring (34) is a coil spring (see Fig 5A).
Re claim 14, the motion of the shaft (26) is in a direction having one or more components parallel with an X direction, a Y direction, and a Z direction, the Z direction being parallel with a longitudinal axis of the shaft, the X, Y and Z directions being orthogonal with respect to each other (see Fig 5B).
Re claim 15, the motion of the shaft (26) includes a rotation of the shaft (26) about a longitudinal axis of the shaft (26).
Re claim 16, the magnet (30) is configured as a diametrically-magnetized disc magnet (col. 5 lines 29-34).
Re claim 17, the sensor (32a-d) includes multiple Hall-effect sensing elements (32a-d) arranged to sense the motion of the magnet (30).
Re claim 18, the magnet (30) and the sensor (32a-d) are in non-contacting arrangement (see Fig 5A).
Re claim 19, the sensor (32a-d) implemented such that the spring (34) is between the sensor (32a-d) and the magnet (30).
Re claim 20,  Endo et al disclose a user input system comprising: a joystick (10) that includes a housing (12) defining an inner volume with a floor (20), a pivot cover (top of 22, see Fig 5A) having an opening (22a) and positioned over the inner volume of the housing (12), and a spring (36) having a first end positioned on the floor (20) and configured to provide a spring force at a second end towards the pivot cover (top of 22, see Fig 5A), the joystick (10) further including a ball-shaft assembly (14) having a ball (28) with a first portion (28 top portion), a second portion (28b side portion), and a third portion (28c bottom portion), the first portion (28 top portion) attached to a shaft (26) such that the first portion (28 top portion) of the ball (28) extends out of the pivot cover (top of 22, see Fig 5A), the second portion (28b side portion) of the ball (28) movably engages the pivot cover (top of 22, see Fig 5A), and the third portion (28c bottom portion) receives the spring force (see Fig 5A), such that the ball (28) is captured by the pivot cover (top of 22, see Fig 5A) and the spring (36) while allowing a motion of the shaft (26), the joystick (10) further including a magnet (30) positioned at least partially in the third portion (28c bottom portion) of the ball (28) so as to move with the ball (28) when the shaft (26) moves (see Fig 5A), and a sensor (32a-d) positioned relative to the magnet (30) and configured to sense the motion of the magnet (30) associated with the motion of the shaft (26); and an electronic circuit (see Fig 10, col. 7 line 56 - col. 8 line 3) configured to generate an output signal representative of the motion of the shaft (26) based on the sensed motion of the magnet (30).
Re claim 21, Endo et al disclose a control input device comprising: a shaft (26) having an axis (see Fig 5A), a manipulating portion (28), and a sensing end (28c bottom portion); a magnet (30) mounted on the sensing end (28c bottom portion) of the shaft (26), a movement mechanism (12) configured to allow the manipulating portion (28) of the shaft (26) to be moved in three dimensions with respect to the axis of the shaft 26), the movement of the manipulating portion (28) resulting in corresponding movement of the magnet (30); and a magnetic sensor (32a-d) positioned relative to the magnet (30) and configured to sense the motion of the magnet (30) in a non-contact manner (see Fig 5A).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 6,606,085) in view of Furukawa et al (US 2002/0005833).
Endo et al disclose the device as described as above, but does not disclose a cover structure that covers at least a portion of the housing.
Furukawa et al teach the use of a cover structure (21) that covers at least a portion of a housing (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Endo et al to include the cover structure as taught by Furukawa et al in order to reduce wear on the device.
Re claim 3, the cover structure (21) and a pivot cover (23) are formed as a single piece (the method of forming the device is not germane to the patentability of the device itself. See MPEP 2113).
Allowable Subject Matter
Claims 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2219094 		sensor
CN 102857214 	spring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656